Citation Nr: 0101196	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-21 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by fatigue due to an undiagnosed 
illness.  

2.  Entitlement to a compensable evaluation for chronic 
dermatitis of the gluteal buttock area.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel








INTRODUCTION

The veteran had active service from May 1985 to December 
1991.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Atlanta, Georgia Regional Office (RO) which granted service 
connection for chronic dermatitis of the gluteal buttock area 
and assigned a noncompensable disability evaluation.  Service 
connection was denied for a chronic disability manifested by 
fatigue due to an undiagnosed illness.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal, as to the issue of a 
compensable evaluation for chronic dermatitis of the gluteal 
buttock area, has been obtained by the RO.  

2.  The veteran's chronic dermatitis of the gluteal buttock 
area has been reasonably shown to be productive of 
exfoliation, exudation or itching involving an exposed 
surface or extensive area, but no more.  


CONCLUSION OF LAW

The schedular criteria for a 10 percent evaluation for 
chronic dermatitis of the gluteal buttock area have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.3, 4.7 and Diagnostic Codes 7806, 7817 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000). This law rewrites 
the 38 U.S.C. §§ 5 100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that under the new criteria, the duty to 
assist was satisfied in the present case as to the veteran's 
claim for a compensable evaluation for his service-connected 
skin disorder.  All treatment records identified by the 
veteran have been obtained and associated with the claims 
file, and he has been notified of the evidence needed for his 
claim.  Accordingly, the Board concludes that remanding the 
claim for additional development under the new statute is not 
necessary, and reviewing the claim without remanding it is 
not prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The Board notes that according to a recent decision of the 
United States Court of Appeals for Veterans Claims (Court), 
because this appeal ensues from the veteran's disagreement 
with the rating assigned in connection with his original 
claim, the potential for the assignment of separate, or 
"staged," ratings for separate periods of time, based on 
the facts found, must be considered.  Fenderson v. West, 12 
Vet.App. 119 (1999).  In this case, the RO has not assigned 
separate staged ratings for the disability at issue.  

The Board observes that the veteran has not been prejudiced 
by the RO's referring to his claim, as to this matter, as an 
"increased [evaluation]" although the appeal has been 
developed from his original claim.  In reaching the 
determination below, the Board has considered whether staged 
ratings should be assigned.  The Board concludes that the 
disability has not significantly changed and a uniform 
evaluation is appropriate in this case.  




I.  Historical Review

The veteran's service medical records indicate that he was 
seen in May 1985 with complaints of a friction rash on the 
inner thighs.  He also complained of burning between the legs 
and groin and at the belt line.  He was given hydrocortisone 
cream.  A May 1990 entry noted that the veteran complained of 
a heat rash when running.  He reported that the rash was on 
the medial thighs.  The assessment was possible chafing of 
the area secondary to running style.  

VA treatment records dated from November 1996 to February 
1997 indicated that the veteran was treated for several 
disorders.  A November 1996 examination report noted that the 
veteran had raised red papules along the waist and dry patchy 
areas over the buttocks and base of the thighs.  The 
diagnoses included skin rash.  

In an August 1997 lay statement, the veteran's wife reported 
that before the Gulf War, her husband only suffered from a 
heat rash when running.  She stated that the veteran's rash 
now stayed on his back and legs all the time.  It was also 
noted that the veteran's rash would become severe at times.  

The veteran underwent a VA general medical examination in 
August 1997.  He reported that he had a rash on the back of 
his legs near the gluteal region which began in 1993.  The 
veteran indicated that the rash was red and itchy and that it 
had slowly progressed to a larger size.  He also stated that 
he had been seen by a dermatologist and prescribed 
hydrocortisone cream and a tablet to take.  The veteran noted 
that the hydrocortisone cream helped the itching to a certain 
extent.  The examiner reported that there was a light red 
patch of rash on the posterior aspect of both of the 
veteran's legs near the junction of the gluteal region and 
the legs.  The examiner indicated that the area was about six 
inches long and six inches broad with a demarcation line 
between the red spots and the normal skin, with excoriation 
marks noted over the rash.  The examiner indicated that no 
other rash was noted except for the two patches, one on each 
leg.  The impression included dermatitis, possible 
dermatophyte infection of the skin.  

In February 1999, service connection was granted for chronic 
dermatitis of the gluteal buttock region.  A noncompensable 
disability evaluation was assigned effective April 3, 1997.  
The noncompensable disability evaluation has remained in 
effect.  

II.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Dermatitis is 
evaluated as eczema under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 7817 (2000).  A 10 percent evaluation is 
warranted for dermatitis with exfoliation, exudation or 
itching and involvement of an exposed surface or extensive 
area.  A 30 percent evaluation requires constant exudation or 
itching, extensive lesions or marked disfigurement.  38 
C.F.R. Part 4, Diagnostic Code 7806 (2000).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).  

In his October 1999 substantive appeal, the veteran reported 
that his skin disorder would keep him awake at night because 
of the itching.  He also reported that there were sores that 
drained at times with his rash.  The veteran further stated 
that there were a lot of scabs left from his rash.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record indicates that the veteran suffers from 
symptomatology reasonably shown to be productive of 
exfoliation, exudation or itching of an exposed surface or 
extensive area.  38 C.F.R. Part 4, Diagnostic Codes 7806, 
7817 (1999).  The most recent August 1997 VA general medical 
examination report noted that the veteran reported that he 
had a red and itchy rash on the back of his legs near the 
gluteal region.  The examiner reported that there was a light 
red patch of rash on the posterior aspect of both of the 
veteran's legs near the junction of the gluteal region and 
the legs.  The examiner noted that the area was about six 
inches long and six inches broad and that there were 
excoriation marks noted over the rash.  The impression 
included dermatitis, possible dermatophyte infection of the 
skin.  Additionally, the Board notes that a November 1996 
examination report noted that the veteran had red papules 
along the waist as well as dry patch areas over the buttocks 
and base of the thighs.  

The Board is of the view that the evidence is sufficiently in 
equipoise as to whether a 10 percent evaluation is more 
nearly indicative of the veteran's disability picture under 
the facts of this case.  The medical evidence, however, fails 
to indicate what could reasonably be considered to be 
constant exudation and itching, extensive lesions or marked 
disfigurement as required for a 30 percent disability 
evaluation pursuant to the appropriate schedular criteria 
noted above.  Symptomatology such as extensive legions and 
marked disfigurement have simply not been shown as indicated 
by the evidence discussed above.  Therefore, the Board 
concludes that a 10 percent evaluation is warranted for the 
veteran's service-connected chronic dermatitis of the gluteal 
buttock area.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  


ORDER

A 10 percent evaluation for chronic dermatitis of the gluteal 
buttock area is granted, subject to the laws and regulations 
governing the award of monetary benefits.  


REMAND

The veteran asserts on appeal that the is entitled to service 
connection for a chronic disability manifested by fatigue due 
to an undiagnosed illness.  In reviewing the record, the 
Board notes that the veteran was last afforded a VA general 
medical examination in August 1997.  There is no indication 
that the examiner reviewed the claims folder prior to the 
examination.  At that time, the veteran reported that he had 
lost some degree of energy since he had returned from Saudi 
Arabia.  He also indicated that he would feel tired when he 
woke up in the morning and that he would remain that way all 
day.  It was noted that the veteran did go to work and that 
he was able to accomplish his duties.  The examiner indicated 
an impression which included feelings of fatigue and 
tiredness, of unknown nature.  The examiner commented that 
the veteran had feelings of weakness and tiredness, but that 
he accomplished his work.  The examiner stated that he saw no 
medical reason to attribute to this syndrome.  However, 
although this suggests that there was no known clinical 
diagnosis, the examiner did not specifically discuss whether 
there are any objective indications of chronic disability 
resulting from the veteran's reported symptoms of fatigue, 
etc.  See 38 C.F.R. § 3.317 (2000).  In fact, it is unclear 
whether the examiner is indicating that there is an actual 
current disability.  

The Board observes the Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Further, when the medical evidence is inadequate, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Hatlestad 
v. Derwinski, 3 Vet.App. 213 (1992).  Given nature of the 
veteran's contentions, the lack of an opinion, pursuant to 
the August 1997 VA general medical examination, as to the 
whether there are objective indications of chronic disability 
resulting from the veteran's reported symptoms or whether any 
of the veteran's symptoms are attributable to a known 
diagnosis, and in consideration of the Court's holdings in 
Colvin and Hatlestad, the Board concludes that additional 
development of the record would be helpful in resolving the 
issue raised by the instant appeal.  

Further, the Board notes that while the veteran's claim was 
pending, 38 U.S.C.A. § 5107 was amended, effective for all 
pending claims, to eliminate the requirement that the veteran 
submit a well-grounded claim in order to trigger VA's duty to 
assist.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475 (VCAA), § 4, 114 Stat. 2096, ___ (Nov. 9, 2000) (to 
be codified as amended at 38 U.S.C. § 5107).  In addition, 
the duty to assist itself was amplified and more specifically 
defined by statute.  See VCAA, § 3(a) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A).  Moreover, VA has 
a duty to assist unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

The new enactments and revisions to VA's claims adjudication 
process are applicable to pending claims, such as the 
veteran's claims.  Moreover, in Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991), the Court held that where a law or 
regulation changes during the pendency of a claim, "the 
version most favorable to appellant" applies unless provided 
otherwise by Congress or the Secretary.  Since the recent 
enactments specifically provide for the nullification of the 
"well grounded claim" requirement to all pending claims and 
since the claim for service connection for a chronic 
disability manifested by fatigue due to an undiagnosed 
illness, is still pending, the RO must apply the new law to 
the veteran's claim.  

Accordingly, this case is REMANDED for the following action:  

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should scheduled for a VA 
examination, to determine whether he has 
symptoms of fatigue due to an undiagnosed 
illness, or illnesses, and, if so, the 
manifestations and severity thereof must 
be reported.  The claims folder must be 
made available to the examiner for review 
prior to the examination, together with a 
copy of this Remand.  Such tests as the 
examiners deem necessary should be 
performed.  The examiner should note and 
detail all reported symptoms of fatigue.  
All symptoms should be reported in detail, 
as well as information concerning the 
onset, frequency, duration, precipitating 
events, and severity of all complaints 
relating to these symptoms.  The examiner 
should specifically determine if there are 
any objective medical indications that the 
veteran is suffering from fatigue.  The 
examiner should specifically determine if 
the veteran's fatigue is attributable to a 
known diagnostic entity.  If not, the 
examiner should specifically state whether 
he/she is unable to ascribe a diagnosis to 
the veteran's fatigue.  The examiner 
should also report the severity and/or 
frequency of the symptoms of fatigue, such 
as tiredness and lack of energy.  All 
answers and opinions should be reported in 
detail and supported by reference to 
pertinent evidence.  

3.  The RO must review the claims file and 
ensure that the examination is adequate, 
and that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000).

4.  If the benefit sought on appeal 
remains denied as to any issue, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. D. HUDSON
	Acting Member, Board of Veterans' Appeals



 



